

2010 INCENTIVE PLAN
OF
POINT.360
 
1.
PURPOSES OF THE PLAN

 
The purposes of the 2010 Incentive Plan (the “Plan”) of Point.360, a California
corporation (the “Company”), are to:
 
1.1           Encourage selected employees, directors, consultants and advisers
to improve operations and increase the profitability of the Company;
 
1.2           Encourage selected employees, directors, consultants and advisers
to accept or continue employment or association with the Company or its
Affiliates; and
 
1.3           Increase the interest of selected employees, directors,
consultants and advisers in the Company’s welfare through participation in the
growth in value of the common stock of the Company (the “Common Stock”).  All
references herein to stock or shares, unless otherwise specified, shall mean
Common Stock.
 
2.
TYPES OF AWARDS; ELIGIBLE PERSONS

 
2.1           The Administrator (as defined below) may, from time to time, take
the following action, separately or in combination, under the Plan: (i) grant
“incentive stock options” (“ISOs”) intended to satisfy the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”); (ii) grant “non-qualified options” (“NQOs,”
and together with ISOs, “Options”); (iii) grant or sell Common Stock subject to
restrictions (“restricted stock”) or without restrictions and (iv) grant stock
appreciation rights (any such right would permit the holder to receive the
excess of the fair market value of Common Stock on the exercise date over its
fair market value (or a greater base value) on the grant date (“SARs”)), either
in tandem with Options or as separate and independent grants; and performance
compensation awards in either Common Stock or cash or in combinations of Common
Stock and cash..  Any such awards may be made to employees, including employees
who are officers or directors, and to individuals described in Section 1 of the
Plan who the Administrator believes have made or will make a contribution to the
Company or any Affiliate (as defined below); provided, however, that only a
person who is an employee of the Company or any Affiliate at the date of the
grant of an Option is eligible to receive ISOs under the Plan or performance
compensation awards.  The term “Affiliate” as used in the Plan means a parent or
subsidiary corporation as defined in the applicable provisions (currently
Sections 424(e) and (f), respectively) of the Code.  The term “employee”
includes an officer or director who is an employee of the Company.  The term
“consultant” includes persons employed by, or otherwise affiliated with, a
consultant.  The term “adviser” includes persons employed by, or otherwise
affiliated with, an adviser.
 
 
 

--------------------------------------------------------------------------------

 

2.2           Except as otherwise expressly set forth in the Plan, no right or
benefit under the Plan shall be subject in any manner to anticipation,
alienation, hypothecation, or charge, and any such attempted action shall be
void.  No right or benefit under the Plan shall in any manner be liable for or
subject to debts, contracts, liabilities, or torts of any option holder or any
other person except as otherwise may be expressly required by applicable law.
 
3.
STOCK SUBJECT TO THE PLAN; MAXIMUM NUMBER OF GRANTS

 
Subject to the provisions of Sections 6.1.1 and 8.2 of the Plan, the total
number of shares of Common Stock under the Plan which may be offered, or issued
as restricted stock or unrestricted stock on the exercise of Options or SARs or
otherwise under the Plan shall not exceed four million (4,000,000) shares of
Common Stock.  The shares subject to an Option or SAR granted under the Plan
that expire, terminate or are cancelled unexercised shall become available again
for grants under the Plan.  If shares of restricted stock awarded under the Plan
are forfeited to the Company or repurchased by the Company, the number of shares
forfeited or repurchased shall again be available under the Plan.  Where the
exercise price of an Option is paid by means of the optionee’s surrender of
previously owned shares of Common Stock or the Company’s withholding of shares
otherwise issuable upon exercise of the Option as may be permitted herein, only
the net number of shares issued and which remain outstanding in connection with
such exercise shall be deemed “issued” and no longer available for issuance
under the Plan.  No eligible person shall be granted Options or other awards
during any twelve-month period covering more than one million (1,000,000)
shares.
 
4.
ADMINISTRATION

 
4.1           The Plan shall be administered by the Board of Directors of the
Company (the “Board”) or by a committee (the “Adminstrator”) selected by the
Board to administer the Plan, or of part thereof (in either case, the
“Administrator”).  The Board shall appoint and remove members of the
Adminstrator in its discretion in accordance with applicable laws.  At the
Board’s discretion, the Adminstrator may be comprised solely of “non-employee
directors” within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), or  “outside directors” within the
meaning of Section 162(m) of the Code.  The Administrator may delegate
non-discretionary administrative duties to such employees of the Company as the
Administrator deems proper and the Board, in its absolute discretion, may at any
time and from time to time exercise any and all rights and duties of the
Administrator under the Plan.

 
2

--------------------------------------------------------------------------------

 

4.2           Subject to the other provisions of the Plan, the Administrator
shall have the authority, in its discretion: (i) to grant Options and SARs and
grant or sell restricted stock or unrestricted stock; (ii) to determine the fair
market value of the Common Stock subject to Options or other awards; (iii) to
determine the exercise price of Options granted, which shall be no less than the
fair market value of the Common Stock on the date of grant, the economic terms
of SARs granted, which shall provide for a benefit of the appreciation on Common
Stock over not less than the value of the Common Stock on the date of grant, or
the offering price of restricted stock; (iv) to determine the persons to whom,
and the time or times at which, Options or SARs shall be granted or restricted
stock or unrestricted stock granted or sold, and the number of shares subject to
each Option or SAR or the number of shares of restricted stock granted or sold;
(v) to grant performance compensation awards under the criteria set forth in the
Plan; and (vi) to construe and interpret the terms and provisions of the Plan,
of any applicable agreement and all Options and SARs granted under the Plan, and
of any restricted  or unrestricted stock award under the Plan; (vi) to
prescribe, amend, and rescind rules and regulations relating to the Plan; (vii)
to determine the terms and provisions of each Option and SAR granted and award
of restricted stock or unrestricted stock (which need not be identical),
including but not limited to, the time or times at which Options and SARs shall
be exercisable or the time at which the restrictions on restricted stock shall
lapse; (viii) with the consent of the grantee, to rescind any award or exercise
of an Option or SAR and to modify or amend the terms of any Option, SAR or
restricted stock; (ix) to reduce the purchase price of restricted stock or
unrestricted stock; (x) to accelerate or defer (with the consent of the grantee)
the exercise date of any Option or SAR or the date on which the restrictions on
restricted stock lapse; (xi) to issue shares of restricted stock to an optionee
in connection with the accelerated exercise of an Option by such optionee; (xii)
to authorize any person to execute on behalf of the Company any instrument
evidencing the grant of an Option. SAR or award of restricted stock or
unrestricted stock and a performance compensation award; (xiii) to determine the
duration and purposes of leaves of absence which may be granted to participants
without constituting a termination of their employment for the purposes of the
Plan; and (xiv) to make all other determinations deemed necessary or advisable
for the administration of the Plan, any applicable agreement, Option, SAR or
award of restricted stock or unrestricted stock.
 
4.3           All questions of interpretation, implementation, and application
of the Plan or any agreement or Option, SAR or award of restricted stock shall
be determined by the Administrator, which determination shall be final and
binding on all persons.
 
5.
GRANTING OF OPTIONS AND SARS; AGREEMENTS

 
5.1           No Options or SARs shall be granted under the Plan after ten (10)
years from the date of adoption of the Plan by the Board.
 
5.2           Each Option and SAR shall be evidenced by a written agreement, in
form satisfactory to the Administrator, executed by the Company and the person
to whom such grant is made.  In the event of a conflict between the terms or
conditions of an agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall govern.
 
5.3           Each agreement shall specify whether the Option it evidences is an
NQO or an ISO, provided, however, all Options granted under the Plan to
non-employee directors, consultants and advisers of the Company are intended to
be NQOs.
 
5.4           Subject to Section 6.3.3 with respect to ISOs, the Administrator
may approve the grant of Options or SARs under the Plan to persons who are
expected to become employees, directors, consultants or advisers of the Company,
but are not employees, directors, consultants or advisers at the date of
approval.
 
6.
TERMS AND CONDITIONS OF OPTIONS AND SARS

 
Each Option and SAR granted under the Plan shall be subject to the terms and
conditions set forth in Section 6.1.  NQOs and SARs shall also be subject to the
terms and conditions set forth in Section 6.2, but not those set forth in
Section 6.3.  ISOs shall also be subject to the terms and conditions set forth
in Section 6.3, but not those set forth in Section 6.2.  SARs shall be subject
to the terms and conditions of Section 6.4.

 
3

--------------------------------------------------------------------------------

 
 
6.1         Terms and Conditions to Which All Options and SARs Are Subject.  All
Options and SARs granted under the Plan shall be subject to the following terms
and conditions:
 
6.1.1        Changes in Capital Structure.  Subject to Section 6.1.2, if the
Common Stock of the Company is changed by reason of a stock split, reverse stock
split, stock dividend, recapitalization, combination or reclassification, or if
the Company effects a spin-off of the Company’s subsidiary, appropriate
adjustments shall be made by the Administrator, in its sole discretion, in (a)
the number and class of shares of stock subject to the Plan and each Option and
SAR outstanding under the Plan, and (b) the exercise price of each outstanding
Option; provided, that the Company shall not be required to issue fractional
shares as a result of any such adjustments.  Any adjustment, however, in an
outstanding Option shall be made without change in the total price applicable to
the unexercised portion of the Option but with a corresponding adjustment in the
price for each share covered by the unexercised portion of the Option. 
Adjustments under this Section 6.1.1 shall be made by the Administrator, whose
determination as to the nature of the adjustments that shall be made, and the
extent thereof, shall be final, binding, and conclusive.  If an adjustment under
this Section 6.1.1 would result in a fractional share interest under an option
or any installment, the Administrator’s decision as to inclusion or exclusion of
that fractional share interest shall be final, but no fractional shares of stock
shall be issued under the Plan on account of any such adjustment.
 
6.1.2        Corporate Transactions.  Except as otherwise provided in the
applicable agreement, in the event of a Corporate Transaction (as defined
below), the Administrator shall notify each holder of an Option or SAR at least
thirty (30) days prior thereto or as soon as may be practicable.  To the extent
not then exercised all Options and SARs shall terminate immediately prior to the
consummation of such Corporate Transaction unless the Administrator determines
otherwise in its sole discretion; provided. however, that the Administrator, in
its sole discretion, may (i) permit exercise of any Options or SARs prior to
their termination, even if such Options or SARs would not otherwise have been
exercisable, and/or (ii) provide that all or certain of the outstanding Options
and SARs shall be assumed or an equivalent Option or SAR substituted by an
applicable successor corporation or entity or any Affiliate of the successor
corporation or entity.  A “Corporate Transaction” means (i) a liquidation or
dissolution of the Company; (ii) a merger or consolidation of the Company with
or into another corporation or entity (other than a merger with a wholly-owned
subsidiary); (iii) a sale of all or substantially all of the assets of the
Company; or (iv) a purchase or other acquisition of more than 50% of the
outstanding stock of the Company by one person, other than Haig Bagerdjian, or
by more than one person acting in concert with persons other than Haig
Bagerdjian.
 
6.1.3        Time of Option or SAR Exercise.  Subject to Section 5 and Section
6.3.4, an Option or SAR granted under the Plan shall be exercisable (a)
immediately as of the effective date of the of the applicable agreement or (b)
in accordance with a schedule or performance criteria as may be set by the
Administrator and specified in the applicable agreement.  However, in no case
may an Option or SAR be exercisable until a written agreement in form and
substance satisfactory to the Company is executed by the Company and the
grantee.

 
4

--------------------------------------------------------------------------------

 
 
6.1.4      Grant Date.  The date of grant of an Option or SAR under the Plan
shall be the date approved or specified by the Administrator and reflected
as  the effective date of the applicable agreement.
 
6.1.5      Non-Transferability of Rights.  Except with the express written
approval of the Administrator, which approval the Administrator is authorized to
give only with respect to NQOs and SARs, no Option or SAR granted under the Plan
shall be assignable or otherwise transferable by the grantee except by will or
by the laws of descent and distribution.  During the life of the grantee, an
Option or SAR shall be exercisable only by the grantee or permitted transferee.
 
6.1.6      Payment.  Except as provided below, payment in full, in cash, shall
be made for all Common Stock purchased at the time written notice of exercise of
an Option is given to the Company and the proceeds of any payment shall be
considered general funds of the Company.  The Administrator, in the exercise of
its absolute discretion after considering any tax, accounting and financial
consequences, may authorize any one or more of the following additional methods
of payment:
 
(a)           Subject to the Sarbanes-Oxley Act of 2002, acceptance of the
optionee’s full recourse promissory note for all or part of the Option price,
payable on such terms and bearing such interest rate as determined by the
Administrator (but in no event less than the minimum interest rate specified
under the Code at which no additional interest or original issue discount would
be imputed), which promissory note may be either secured or unsecured in such
manner as the Administrator shall approve (including, without limitation, by a
security interest in the shares of the Company);
 
(b)           Subject to the discretion of the Administrator and the terms of
the stock option agreement granting the Option, delivery by the optionee of
shares of Common Stock already owned by the optionee for all or part of the
Option price, provided the fair market value (determined as set forth in Section
6.1.9) of such shares of Common Stock is equal on the date of exercise to the
Option price, or such portion thereof as the optionee is authorized to pay by
delivery of such stock;
 
(c)           Subject to the discretion of the Administrator, through the
surrender of shares of Common Stock then issuable upon exercise of the Option,
provided the fair market value (determined as set forth in Section 6.1.9) of
such shares of Common Stock is equal on the date of exercise to the Option
price, or such portion thereof as the optionee is authorized to pay by surrender
of such stock; and
 
(d)           By means of so-called cashless exercises as permitted under
applicable rules and regulations of the Securities and Exchange Commission and
the Federal Reserve Board.

 
5

--------------------------------------------------------------------------------

 
 
6.1.7      Withholding and Employment Taxes.  At the time of exercise and as a
condition thereto, or at such other time as the amount of such obligation
becomes determinable, the grantee of an Option or SAR shall remit to the Company
in cash all applicable federal and state withholding and employment taxes.  Such
obligation to remit may be satisfied, if authorized by the Administrator in its
sole discretion, after considering any tax, accounting and financial
consequences, by the holder’s (i) delivery of a promissory note in the required
amount on such terms as the Administrator deems appropriate, (ii) tendering to
the Company previously owned shares of Common Stock or other securities of the
Company with a fair market value equal to the required amount, or (iii) agreeing
to have shares of Common Stock (with a fair market value equal to the required
amount), which are acquired upon exercise of the Option or SAR, withheld by the
Company.
 
6.1.8      Other Provisions.  Each Option and SAR granted under the Plan may
contain such other terms, provisions, and conditions not inconsistent with the
Plan as may be determined by the Administrator, and each ISO granted under the
Plan shall include such provisions and conditions as are necessary to qualify
the Option as an “incentive stock option” within the meaning of Section 422 of
the Code.
 
6.1.9      Determination of Value.  For purposes of the Plan, the fair market
value of Common Stock or other securities of the Company shall be determined as
follows:
 
(a)           If the stock of the Company is listed on a securities exchange or
is regularly quoted by a recognized securities dealer, and selling prices are
reported, its fair market value shall be the closing price of such stock on the
date the value is to be determined, but if selling prices are not reported, its
fair market value shall be the mean between the high bid and low asked prices
for such stock on the date the value is to be determined (or if there are no
quoted prices for the date of grant, then for the last preceding business day on
which there were quoted prices).
 
(b)          In the absence of an established market for the stock, the fair
market value thereof shall be determined in good faith by the Administrator,
with reference to the Company’s net worth, prospective earning power,
dividend-paying capacity, and other relevant factors, including the goodwill of
the Company, the economic outlook in the Company’s industry, the Company’s
position in the industry, the Company’s management, and the values of stock of
other corporations in the same or a similar line of business.
 
6.1.10    Option and SAR Term.  No Option or SAR shall be exercisable more than
10 years after the date of grant, or such lesser period of time as is set forth
in the applicable agreement (the end of the maximum exercise period stated in
the agreement is referred to in the Plan as the “Expiration Date”).
 
6.2         Terms and Conditions to Which Only NQOs and SARs Are Subject. 
Options granted under the Plan which are designated as NQOs and SARs shall be
subject to the following terms and conditions:
 
6.2.1      Exercise Price.  The exercise price of an NQO and the base value of
an SAR shall be the amount determined by the Administrator as specified in the
option or SAR agreement, but shall not be less than the fair market value of the
Common Stock on the date of grant (determined under Section 6.1.9).

 
6

--------------------------------------------------------------------------------

 
 
6.2.2        Termination of Employment.  Except as otherwise provided in the
applicable agreement, if for any reason a grantee ceases to be employed by the
Company or any of its Affiliates, Options that are NQOs and SARs held at the
date of termination (to the extent then exercisable) may be exercised in whole
or in part at any time within ninety (90) days of the date of such termination
(but in no event after the Expiration Date).  For purposes of this Section
6.2.2, “employment” includes service as a director, consultant or adviser.  For
purposes of this Section 6.2.2, a grantee’s employment shall not be deemed to
terminate by reason of the grantee’s transfer from the Company to an Affiliate,
or vice versa, or sick leave, military leave or other leave of absence approved
by the Administrator, if the period of any such leave does not exceed ninety
(90) days or, if longer, if the grantee’s right to reemployment by the Company
or any Affiliate is guaranteed either contractually or by statute.
 
6.3         Terms and Conditions to Which Only ISOs Are Subject.  Options
granted under the Plan which are designated as ISOs shall be subject to the
following terms and conditions:
 
6.3.1        Exercise Price.  The exercise price of an ISO shall not be less
than the fair market value (determined in accordance with Section 6.1.9) of the
stock covered by the Option at the time the Option is granted.  The exercise
price of an ISO granted to any person who owns, directly or by attribution under
the Code (currently Section 424(d)), stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any Affiliate (a “Ten Percent Stockholder”) shall in no event be less than
one hundred ten percent (110%) of the fair market value (determined in
accordance with Section 6.1.9) of the stock covered by the Option at the time
the Option is granted.
 
6.3.2        Disqualifying Dispositions.  If stock acquired by exercise of an
ISO granted pursuant to the Plan is disposed of in a “disqualifying disposition”
within the meaning of Section 422 of the Code (a disposition within two (2)
years from the date of grant of the Option or within one year after the issuance
of such stock on exercise of the Option), the holder of the stock immediately
before the disposition shall promptly notify the Company in writing of the date
and terms of the disposition and shall provide such other information regarding
the Option as the Company may reasonably require.
 
6.3.3        Grant Date.  If an ISO is granted in anticipation of employment as
provided in Section 5.4, the Option shall be deemed granted, without further
approval, on the date the grantee assumes the employment relationship forming
the basis for such grant, and, in addition, satisfies all requirements of the
Plan for Options granted on that date.
 
6.3.4        Term.  Notwithstanding Section 6.1.10, no ISO granted to any Ten
Percent Stockholder shall be exercisable more than five (5) years after the date
of grant.

 
7

--------------------------------------------------------------------------------

 

6.3.5        Termination of Employment.  Except as otherwise provided in the
stock option agreement, if for any reason an optionee ceases to be employed by
the Company or any of its Affiliates, Options that are ISOs held at the date of
termination (to the extent then exercisable) may be exercised in whole or in
part at any time within 90 days of the date of termination (but in no event
after the Expiration Date).  For purposes of this Section 6.3.5, an optionee’s
employment shall not be deemed to terminate by reason of the optionee’s transfer
from the Company to an Affiliate, or vice versa, or sick leave, military leave
or other leave of absence approved by the Administrator, if the period of any
such leave does not exceed ninety (90) days or, if longer, if the optionee’s
right to reemployment by the Company or any Affiliate is guaranteed either
contractually or by statute.
 
6.4         Terms and Conditions Applicable Solely to SARs.  In addition to the
other terms and conditions applicable to SARs in this Section 6, the holder
shall be entitled to receive on exercise of an SAR only Common Stock at a fair
market value equal to the benefit to be received by the exercise.
 
7.
MANNER OF EXERCISE

 
7.1         An optionee wishing to exercise an Option or SAR shall give written
notice to the Company at its principal executive office, to the attention of the
officer of the Company designated by the Administrator, accompanied by payment
of the exercise price and/or withholding taxes as provided in Sections 6.1.6 and
6.1.7.  The date the Company receives written notice of an exercise hereunder
accompanied by the applicable payment will be considered as the date such Option
or SAR was exercised.
 
7.2         Promptly after receipt of written notice of exercise and the
applicable payments called for by Section 7.1, the Company shall, without stock
issue or transfer taxes to the holder or other person entitled to exercise the
Option or SAR, deliver to the holder or such other person a certificate or
certificates for the requisite number of shares of Common Stock.  A holder or
permitted transferee of an Option or SAR shall not have any privileges as a
stockholder with respect to any shares of Common Stock to be issued until the
date of issuance (as evidenced by the appropriate entry on the books of the
Company or a duly authorized transfer agent) of such shares.
 
8.
STOCK

 
8.1         Grant or Sale of Stock.
 
8.1.1        No awards of Common Stock shall be granted under the Plan after ten
(10) years from the date of adoption of the Plan by the Board.

 
8

--------------------------------------------------------------------------------

 

8.1.2        The Administrator may issue Common Stock under the Plan as a grant
or for such consideration (including services, and, subject to the
Sarbanes-Oxley Act of 2002, promissory notes) as determined by the
Administrator.  Common Stock issued under the Plan shall be subject to the
terms, conditions and restrictions determined by the Administrator.  The
restrictions, if any, may include restrictions concerning transferability,
repurchase by the Company and forfeiture of the shares issued, together with
such other restrictions as may be determined by the Administrator.  If shares
are subject to forfeiture or repurchase by the Company, all dividends or other
distributions paid by the Company with respect to the shares may be retained by
the Company until the shares are no longer subject to forfeiture or repurchase,
at which time all accumulated amounts shall be paid to the recipient.  All
Common Stock issued pursuant to this Section 8 shall be subject to a written
purchase agreement, grant agreement, or performance compensation award which
shall be executed by the Company and the prospective recipient of the Common
Stock prior to the delivery of certificates representing such stock to the
recipient.  The purchase agreement, grant agreement or performance compensation
award, may contain any terms, conditions, restrictions, representations and
warranties required by the Administrator.  The certificates representing the
shares shall bear any legends required by the Administrator.  The Administrator
may require any purchaser or grantee of Common Stock to pay to the Company in
cash upon demand amounts necessary to satisfy any applicable federal, state or
local tax withholding requirements.  If the purchaser or grantee fails to pay
the amount demanded, the Administrator may withhold that amount from other
amounts payable by the Company to the purchaser or grantee, including salary,
subject to applicable law.  With the consent of the Administrator in its sole
discretion, a purchaser or grantee may deliver Common Stock to the Company to
satisfy this withholding obligation.  Upon the issuance of Common Stock, the
number of shares reserved for issuance under the Plan shall be reduced by the
number of shares issued.
 
8.2         Changes in Capital Structure.  In the event of a change in the
Company’s capital structure, as described in Section 6.1.1, appropriate
adjustments shall be made by the Administrator, in its sole discretion, in the
number and class of restricted stock subject to the Plan and the restricted
stock outstanding under the Plan; provided, however, that the Company shall not
be required to issue fractional shares as a result of any such adjustments.
 
8.3         Corporate Transactions.  In the event of a Corporate Transaction, as
defined in Section 6.1.2 hereof, to the extent not previously forfeited, subject
to the terms of the purchase agreement, the grant agreement or the performance
compensation award, all restricted stock shall be forfeited immediately prior to
the consummation of such Corporate Transaction unless the Administrator
determines otherwise in its sole discretion; provided, however, that the
Administrator, in its sole discretion, may remove any restrictions as to any
restricted stock.  The Administrator may, in its sole discretion, provide that
all outstanding restricted stock participate in the Corporate Transaction with
an equivalent stock substituted by an applicable successor corporation subject
to the restriction.
 
9.
PERFORMANCE COMPENSATION AWARDS

 
9.1         General.  The Administrator shall have the authority to designate an
award as a performance compensation award in order to qualify such award as
“performance-based compensation” under Section 162(m) of the Code.
 
9.2         Eligibility.  The Administrator will, in its sole discretion,
designate within the first ninety (90) days of a Performance Period (or within
the maximum period allowed under Section 162(m) of the Code) which participants
will be eligible to receive performance compensation awards in respect of such
Performance Period (defined at the end of this Section 9.2).  Designation of a
participant eligible to receive an award for a Performance Period shall not in
any manner entitle the participant to receive payment in respect of any award
for such Performance Period.  The determination as to whether or not such
participant becomes entitled to payment in respect of any performance
compensation award shall be decided solely in accordance with the provisions of
this Section 9.  Moreover, designation of a participant eligible to receive an
award hereunder for a particular Performance Period shall not require
designation of such participant eligible to receive an award hereunder in any
subsequent Performance Period and designation of one person as a participant
eligible to receive an award hereunder shall not require designation of any
other person as a participant eligible to receive an award hereunder in such
period or in any other period.  “Performance Period” shall mean one or more
periods of time of at least one (1) year in duration, as the Administrator may
select, over which the attainment of one or more performance goals will be
measured for the purpose of determining the participant’s right to, and the
payment of, a performance compensation award.  All performance compensation
awards under the Plan shall be evidenced by a written agreement.

 
9

--------------------------------------------------------------------------------

 
 
9.3           Discretion of Administrator with Respect to performance
compensation awards.  With regard to a particular Performance Period, the
Administrator shall have full discretion to select the length of such
Performance Period, the type of performance compensation awards to be issued,
the performance criteria that will be used to establish the performance goals,
the kinds and levels of the performance goals that are to apply to the Company
and the Performance Formula or Formulas.  A “Performance Formula” is an
objective formula to be applied against the relevant performance goals to
determine, with regard to the performance compensation award of a participant,
whether all, some portion but less than all, or none of the performance
compensation award has been earned for the Performance Period.  Within the first
ninety (90) days of a Performance Period (or within the maximum period allowed
under Section 162(m) of the Code), the Administrator shall, with regard to the
performance compensation awards to be issued for such Performance Period,
exercise its discretion with respect to each of the matters enumerated in the
immediately preceding sentence of this Section 9.3 and record the same in
writing.
 
9.4           Performance Criteria. The criterion or criteria that the
Administrator shall select for purposes of establishing the performance goal or
goals for a Performance Period with respect to any performance compensation
award under the Plan shall be based on the attainment of specific levels of
performance of the Company (or an Affiliate, division or operational unit of the
Company) and shall be limited to the following: return on net assets, return on
stockholders’ equity, return on assets, return on capital, revenue, average
revenue per subscriber, stockholder returns, profit margin, earnings per share
of Common Stock, net earnings, operating earnings, free cash flow, earnings
before interest, taxes, depreciation and amortization, number of subscribers,
growth of subscribers, operating expenses, capital expenses, subscriber
acquisition costs, Common Stock price, enterprise value, equity market
capitalization or sales or market share.  To the extent required under Section
162(m) of the Code, the Administrator shall, within the first ninety (90) days
of a Performance Period (or within the maximum period allowed under Section
162(m) of the Code), define in an objective fashion the manner of calculating
the performance criteria it selects to use for such Performance Period.
 
9.5           Performance Goals.  The Adminstrator is authorized at any time
during the first ninety (90) days of a Performance Period, or at any time
thereafter (but only to the extent the exercise of such authority after the
first ninety (90) days of a Performance Period would not cause the performance
compensation awards granted to any participant for the Performance Period to
fail to qualify as “performance-based compensation” under Section 162(m) of the
Code), in its sole discretion, to adjust or modify the calculation of a
Performance Goal for such Performance Period to the extent permitted under
Section 162(m) of the Code in order to prevent the dilution or enlargement of
the rights of participants, (a) in the event of, or in anticipation of, any
unusual or extraordinary corporate item, transaction, event or development
affecting the Company; or (b) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.

 
10

--------------------------------------------------------------------------------

 
 
9.6         Grant.  The Adminstrator shall have sole authority to determine the
employees (“participants”) who shall receive performance compensation awards,
which shall consist of a right which is (i) denominated in cash or Common Stock
or a combination thereof, (ii) the Common Stock valued, as determined by the
Administrator, in accordance with the achievement of such performance goal or
goals during the Performance Period as the Adminstrator shall establish, and
(iii) payable at such time and in such form as the Adminstrator shall determine.
 
9.7         Terms and Conditions.
 
9.7.1        Employment at End of Performance Period.  Unless otherwise provided
in the applicable written performance compensation award, a Participant must be
employed by the Company on the last day of a Performance Period to be eligible
for payment in respect of a performance compensation award for such Performance
Period.
 
9.7.2        Certification and Negative Discretion. Following the completion of
a Performance Period, the Administrator shall meet to review and certify in
writing whether, and to what extent, the performance goals for the Performance
Period have been achieved and, if so, to calculate and certify in writing the
amount of the performance compensation awards earned for the period based upon
the Performance Formula or Formulas.  The Adminstrator shall then determine the
actual size of each Participant’s performance compensation award payment for the
Performance Period and, in so doing, may apply Negative Discretion, if and when
it deems appropriate.  Negative Discretion is the power of the Administrator to
reduce or eliminate the amount of the performance compensation award earned
under the Performance Formula in the Performance Period if, in its sole
judgment, such reduction or elimination is appropriate.
 
9.7.3        Right to Payment.  The participant shall be entitled to receive the
performance compensation earned as certified by the Administrator.  Performance
compensation payments may be paid in a lump sum or in installments following the
close of the Performance Period as set forth in the written performance
compensation award on the date of grant.
 
9.7.4        Timing of Award Payments.  The amounts payable for a Performance
Period shall be paid to participants as soon as administratively possible
following completion of the certifications required by this Section 9.7.2;
provided that in no event shall any such payment be made later than the
fifteenth day of the third month following the end of such Performance Period.

 
11

--------------------------------------------------------------------------------

 

9.7.5        Maximum Award Payable.  Notwithstanding any provision contained in
the Plan to the contrary, the maximum performance compensation award payable to
any one participant under the Plan for a Performance Period is ______ shares of
Common Stock or, in the event the performance compensation award is paid in
cash, the equivalent cash value thereof on the last day of the Performance
Period to which such award relates, or if the award is payable in cash and
Common Stock, the cash paid shall be the excess of the award over the value of
the Common Stock, as so determined. Furthermore, any payment that has been
deferred and is payable in cash shall not, between the date as of which it is
deferred and the payment date, increase by a measuring factor for each fiscal
year greater than a reasonable rate of interest set by the Administrator; any
such deferred payment made with respect to Common Stock, shall not increase by
an amount greater than the appreciation of a share of Common Stock from the end
of the Performance Period to the payment date.
 
10.
EMPLOYMENT OR CONSULTING RELATIONSHIP

 
Nothing in the Plan or any Option, SAR or performance compensation award, or
award of Common Stock under the Plan shall interfere with or limit in any way
the right of the Company or of any of its Affiliates to terminate the
employment, consulting or advising of any recipient thereof or restricted stock
holder at any time, nor confer upon any of any recipient, optionee or restricted
stock holder any right to continue in the employ of, or consult with, or advise,
the Company or any of its Affiliates.
 
11.
CONDITIONS UPON ISSUANCE OF SHARES

 
11.1         Securities Act.  Shares of Common Stock shall not be issued
pursuant to the exercise of an Option, SAR or other award under the Plan unless
the exercise of such Option or SAR or payment under other awards, the receipt of
Common Stock and the issuance and delivery of such shares pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended (the “Securities Act”).
 
11.2         Non-Compete Agreement.  As a further condition to the receipt of
Common Stock pursuant to the exercise of an Option, SAR or any other award under
the Plan, the optionee or recipient may be required not to render services for
any organization, or engage directly or indirectly in any business, competitive
with the Company at any time during which  an Option or SAR is outstanding to
such Optionee and for six (6) months after any exercise of an Option or SAR or
the receipt of Common Stock pursuant to the exercise of an Option or SAR or
other award and, as to restricted stock, for six (6) months after the
restrictions on such restricted stock lapse.  Failure to comply with this
condition shall cause such Option, SAR  and the exercise or issuance of shares
thereunder and/or any other award under the Plan to be rescinded and the benefit
of such exercise, issuance or award to be repaid to the Company.
 
12.
NON-EXCLUSIVITY OF THE PLAN

 
The adoption of the Plan shall not be construed as creating any limitations on
the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.
 
13.
MARKET STAND-OFF

 
Each optionee, holder of an SAR or recipient of Common Stock under the Plan, if
so requested by the Company or any representative of the underwriters in
connection with any registration of the offering of any securities of the
Company under the Securities Act, shall not sell or otherwise transfer any
shares of Common Stock so acquired during the 180-day period following the
effective date of a registration statement of the Company filed under the
Securities Act; provided, however, that such restriction shall apply only to a
registration statement of the Company which includes securities to be sold on
behalf of the Company to the public in an underwritten public offering under the
Securities Act and the restriction period shall not exceed 90 days after the
registration statement becomes effective.

 
12

--------------------------------------------------------------------------------

 

14.
AMENDMENTS TO PLAN

 
The Board may at any time amend, alter, suspend or discontinue the Plan. 
Without the consent of an optionee, holder of an SAR or holder of restricted
stock, or performance compensation award, no amendment, alteration, suspension
or discontinuance may adversely affect such person’s outstanding Option(s),
SAR(s) or the terms applicable to restricted stock or performance compensation
award except to conform the Plan and ISOs granted under the Plan to the
requirements of federal or other tax laws relating to ISOs.  No amendment,
alteration, suspension or discontinuance shall require stockholder approval
unless (a) stockholder approval is required to preserve incentive stock option
treatment for federal income tax purposes or (b) the Board otherwise concludes
that stockholder approval is advisable.
 
15.
EFFECTIVE DATE OF PLAN; TERMINATION

 
The Plan shall become effective upon adoption by the Board; provided, however,
that no Option or SAR, or other award under the Plan shall be exercisable unless
and until written consent of the stockholders of the Company, or approval of
stockholders of the Company voting at a validly called stockholders’ meeting, is
obtained within twelve (12) months after adoption by the Board.  If any Options,
SARs or other awards are so granted and stockholder approval shall not have been
obtained within twelve (12) months of the date of adoption of the Plan by the
Board, such Options, SARs or other awards shall terminate retroactively as of
the date they were granted.  In addition,  awards may be made under the Plan and
exercise of Options and SARs shall occur only after there has been compliance
with all applicable federal and state securities laws and other applicable laws,
rules and regulations.   The Plan (but not Options and SARs previously granted
under the Plan) shall terminate ten (10) years from the date of its adoption by
the Board.  Termination shall not affect any outstanding Options or SARs or the
terms applicable to other previously made awards under the Plan.

 
13

--------------------------------------------------------------------------------

 